FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10156

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00131-MCE

  v.
                                                 MEMORANDUM *
JERALD PETER D’SOUZA, a.k.a.
peter2033,

               Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jerald Peter D’Souza appeals pro se from the district court’s order denying

his pro se motion to withdraw his guilty plea. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      D’Souza pleaded guilty to use of a facility of interstate commerce to

induce a minor to engage in criminal sexual activity, in violation of 18 U.S.C.

§ 2422(b). D’Souza did not file a direct appeal, and over one year after he was

sentenced, he filed the instant motion to withdraw his guilty plea under Federal

Rule of Criminal Procedure 11, challenging the factual basis underlying his guilty

plea. The district court denied the motion.

      The district court properly denied D’Souza’s motion because Rule 11 does

not permit a defendant to withdraw his guilty plea after sentencing. See Fed. R.

Crim. P. 11(e) (“After the court imposes sentence, the defendant may not withdraw

a plea of guilty or nolo contendere, and the plea may be set aside only on direct

appeal or collateral attack.”).

      AFFIRMED.




                                          2                                    12-10156